DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 8/22/2022 in which claims 18-20 were cancelled and claims 21-23 were added.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 and 21-23, in the reply filed on 8/22/2022 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Auchterlonie (Reg. No. 37275) on 9/7/2022.

The application has been amended as follows: 
     In claim 12, line 7, “the silicide-sandwiched” is amended to read –the first silicide-sandwiched–;
     In claim 12, line 9, “the silicide-sandwiched” is amended to read –the first silicide-sandwiched–;

Allowable Subject Matter
Claims 1-17 and 21-23 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, He et al (US 20190109200 and He hereinafter), discloses a semiconductor device (Fig. 1) comprising: a first source/drain (S/D) arrangement including: a first portion of a corresponding metal-to-drain/source (MD) contact structure (62; [0020]) over and electrically coupled to the silicide portion (41; [0016]); a first via-to-MD (VD) structure (63; [0020]) over and electrically coupled to the first portion of the corresponding MD contact structure; a gate structure (GS; [0016]) over and field-coupled to a channel portion (13; [0017]) of the corresponding active region; and a second S/D arrangement including: a first doped portion (12 on right of GS; [0018]) of the corresponding active region, the channel portion being between the first doped portion and the silicide portion; and at least one of the following: an upper contact arrangement including: a first silicide layer over and electrically coupled to the first doped portion; and a second portion of a corresponding MD contact structure over and electrically coupled to the first silicide layer; and a second VD structure over and electrically coupled to the second portion of the corresponding MD contact structure; or a lower contact arrangement including: a second silicide (42; [0018]) layer under and electrically coupled to the first doped portion; and a second BVD (82; [0020]) structure under and electrically coupled to the second silicide layer. He fails to expressly disclose a silicide-sandwiched portion of a corresponding active region having a silicide-sandwiched configuration; and a first buried via-to-source/drain (BVD) structure under and electrically coupled to the silicide-sandwiched portion.
As to claim 12: the closest prior art, He, discloses a semiconductor device (Fig. 1) comprising: a first source/drain (S/D) arrangement in a corresponding active region, the first S/D arrangement including: a first portion of a corresponding metal-to-drain/source (MD) (62; [0020]) contact structure over and electrically coupled to the silicide portion (41; [0016]). He fails to expressly disclose a first silicide-sandwiched portion of the corresponding active region having a silicide- sandwiched configuration; and a first buried via-to-source/drain (BVD) structure under and electrically coupled to the silicide-sandwiched portion; a second S/D arrangement in the corresponding active region, the second S/D arrangement including: a second silicide-sandwiched portion of the corresponding active region having a silicide- sandwiched configuration; a second portion of the corresponding MD contact structure over and electrically coupled to the second silicide-sandwiched portion; and a second BVD structure under and electrically coupled to the second silicide- sandwiched portion; a third S/D arrangement in the corresponding active region, the third S/D arrangement including: a third silicide-sandwiched portion of the corresponding active region having a silicide- sandwiched configuration; a third portion of the corresponding MD contact structure over and electrically coupled to the third silicide-sandwiched portion; and a third BVD structure under and electrically coupled to the third silicide- sandwiched portion; a first via-to-MD (VD) structure over and electrically coupled to the third portion of the corresponding MD contact structure; and a buried conductive segment which is in a buried metallization layer and which is below and electrically coupled to each of the second and third BVD structures.
As to claim 22: the closest prior art, He, discloses a semiconductor device (Fig. 1) comprising: a first source/drain (S/D) arrangement including: including a doped portion (12; [0018]) of the corresponding active region, a first silicide layer (41; [0016]) over and electrically coupled to the first doped portion, a first portion of a corresponding metal-to-drain/source (MD) contact structure (62; [0020]) over and electrically coupled to the first silicide layer; a first via-to-MD (VD) structure (63; [0020]) over and electrically coupled to the first MD contact structure; a gate structure (GS; [0016]) over and field-coupled to a channel portion (13; [0017]) of the corresponding active region; a second S/D arrangement including: a second doped portion (12; ]0018]) of the corresponding active region, the channel portion being between the first doped portion and the silicide portion. He fails to expressly disclose a silicide-sandwiched portion of a corresponding active region having a silicide- sandwiched configuration; and a second silicide layer under and electrically coupled to the first doped portion; and a first buried via-to-source/drain (BVD) structure under and electrically coupled to the silicide-sandwiched portion; and at least one of the following: an upper contact arrangement including: a third silicide layer over and electrically coupled to the first doped portion; and a second portion of a corresponding MD contact structure over and electrically coupled to the third silicide layer; and a second VD structure over and electrically coupled to the second portion of the corresponding MD contact structure; or a lower contact arrangement including: a fourth silicide layer under and electrically coupled to the first doped portion; and a second BVD structure under and electrically coupled to the fourth silicide layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813